On behalf of the Government and 
people of Papua New Guinea, I should like to congratulate you. Sir, on your 
election to the presidency of the General Assembly at its forty-seventh 
session. Your personal presence in this Hall, and your unanimous election to 
preside over our proceedings, are symbolic not only of the stirring changes 
which have been occurring in Eastern Europe and the former Soviet Union, but 
of the manner in which they have been welcomed around the world. In offering 
you my delegation's greetings, cooperation and support, I should also like to 
pay tribute to the efficient manner in which your predecessor. 
Ambassador Samir Shihabi of Saudi Arabia, performed his duties. 
Just as your election. Sir, is symbolic of wider changes in the world, so 
is the presence here for the first time of delegations from States which for a 
period were incorporated in the former Soviet Union and Yugoslavia. My 
delegation takes very great pleasure in welcoming the membership of, and 
participation in the United Nations by, the nine States which were once part 
of the Soviet Union and the three States which were once part of Yugoslavia 
whose representatives have just joined us. Their presence provides eloquent 
testimony to the power of ordinary people to resist - and eventually to 
overcome - both the ideology and the technology that are used in order to 
oppress them. 
With the addition of San Marino, the goal of universal membership - and 
of global coverage - of the United Nations is now in sight. 
Coming from a region where membership of the United Nations is less 
widespread than it is in other parts of the world, I pledge my Government's 
cooperation in the efforts to strengthen links between other South Pacific 
island States and the United Nations. 

Previous statements in this debate have made it quite clear that we have, 
in the words of the Secretary-General in "An Agenda for Peace", 
"entered a time of global transition." (A/47/277, para. 11) 
The Jakarta Message issued by the Tenth Summit Conference of Heads of 
State or Government of the Non-Aligned Movement, of which my Government has 
just become a full member, describes the present as "a time of profound change 
and rapid transition." But transition to what? And will the effects be the 
same around the globe? 
Even as we welcome the end of the cold war, we would do well to bear in 
mind the observation made in "An Agenda for Peace", that 
"the issues between States north and south grow more acute." (A/47/277. 
para. 8) 
It is, again in the words of the Jakarta Message: 
"a time of great promise as well as grave challenge, a time of 
opportunity amidst pervasive uncertainty." 
It is no accident that the preamble to the Charter contains not only 
political, but economic and social objectives, or that the Charter provides 
for both a Security Council and an Economic and Social Council. Security has 
never been simply a military or a political question; it has always had 
economic and social aspects. For people in developing countries in particular 
the economic and social aspects of security are inseparable from and often 
of great immediate importance than the military and political aspects. 
If the transition on which so many previous speakers believe we have 
embarked is to be towards global peace, then we need to pay greater attention 
to the economic and social issues which divide North and South. Thus my 
Government supports the proposal to convene, looks forward to taking part in. 

and hopes for a positive outcome from, the world summit for social development 
proposed to be held in 1995. 
Disappointed though my Government is in the level of agreement reached at 
the United Nations Conference on Environment and Development (UNCED) held in 
Rio de Janeiro in June this year, we shall continue to support the UNCED 
effort in particular and similar efforts by the United Nations generally. We 
have therefore offered to host a regional post-Rio seminar to follow up on 
UNCED in Port Moresby in November. 
My Government welcomes the changes which have allowed people in Central 
and Eastern Europe, the Caucasus and Central Asia to participate directly in 
national political and economic life again. We welcome them and their 
Governments to greater participation in international political and economic 
affairs, too. 
We welcome no less the changes which have led to the replacement of 
dictatorships in Africa, Latin America and elsewhere. But in doing so I would 
not be honest unless I added that we are concerned about ensuring that the 
change is both comprehensive and enduring. 
My Government is profoundly disturbed by the savage violence and terrible 
suffering being experienced by the victims of "ethnic cleansing" in the former 
Yugoslavia and of interracial, religious and ethnic conflicts there and 
elsewhere. 
We sympathize with the concerns expressed by the members of the 
Organization of the Islamic Conference, and support the efforts being made by 
the United Nations and the European Economic Community to reduce these 
conflicts and to provide aid. 

But, as the Secretary-General has so pointedly reminded the world, there 
are terrible conflicts and suffering no less worthy of attention in other 
parts of the world, including Somalia. 
It seems distressingly significant that evert after the end of the cold 
war, and during the global transition which the Secretary-General has so 
eloquently analysed, part of the world where most humans live and where needs 
are greatest is still referred to and treated as a very poor third. 
I ask you. Sir, to cast your mind back to the 1960s, when foreign 
domination came to an end in many parts of the world, a record number of new 
Members was admitted to the United Nations and the prospects for democracy and 
development seemed, by common consent, to be quite bright. Then think of the 
economic difficulties which often followed, and the dictatorships which all 
too frequently lasted until the present transition. And then ask why, 
whatever our hopes might be, we should expect that the future will be 
different. 
 
The world has learned or, at least, should have learned - from the 
past. But have we all drawn the right conclusions? And what have we done to 
act on even the most obvious of our conclusions? 
It is one thing to welcome the holding of free elections. It is quite 
another to be certain either that they make a difference, or that they will 
continue to be held in an orderly, constitutional and fair way. 
Politicians characteristically promise results. Their ability to be 
re-elected depends on results. So, too, does democracy itself. In other 
words, democracy, like security, is more than a matter of politics; it also 
has economic and social roots. 
In developing countries or, more precisely, countries where development 
is a far-distant aim rather than a near-reality democracy depends not only 
on opportunities for political participation, but on opportunities for 
economic and social participation as well. As one who has played a modest 
part in constitution-making in Papua New Guinea, I am proud that the National 
Goals and Directive Principles contained in our national Constitution 
explicitly recognize that point. 
I can recall a time, before Papua New Guinea became independent, when not 
only free elections but free markets were widely regarded as characteristic 
or, at least, attainable - goals of many developing countries. I can also 
recall the pain and anger felt by ordinary village people when they discovered 
that free elections and free markets did not necessarily benefit them. 
I am, in fact, spokesman for a movement which mobilized tens of thousands 
of people to ensure that political and economic development would serve their 
interests, and which paved the way to Papua New Guinea's independence. It is 

precisely because of the lessons I learned from, and with, my people that I 
have chosen to make opportunity and participation the main theme of the policy 
I shall follow as my Government's Minister for Foreign Affairs. Those lessons 
are also among the reasons why my Government will be seeking support for an 
initiative designed to help identify, create, maintain, diversify and enlarge 
opportunities for economic participation, with particular reference to 
developing countries. 
"An Agenda for Peace" is a most constructive contribution to thinking 
about conflict-avoidance, conflict-management and conflict-reduction after the 
end of the cold war. The initiative on self-determination being pursued by the 
Government of Liechtenstein should provide support for, and assist in, the 
development of ideas contained in the report. Ongoing discussions concerning 
options for reform of the United Nations, including the High-Level Working 
Group set up by the Non-Aligned Movement, as well as many statements made in 
the current debate, are clearly intended to contribute to the same end. It is 
surely among the most promising signs of the times that we can talk of a 
global agenda at all - and that the global agenda should be for peace. 
The initiative which my Government proposes is intended to be, in effect, 
the economic counterpart to "An Agenda for Peace". Our aim is not to engage 
again in a general debate on development issues - although we have an obvious 
interest in continuing discussion of the nature, direction, pace and 
international environment for developmental change but to stimulate the 
exchange of practical ideas and experiences relevant to enhancing and 
increasing opportunities for economic participation for the benefit of people 
in developing countries. 

In short, the proposal is to seek support for the appointment of a panel 
of distinguished, expert and experienced persons to prepare a practical report 
based on experience in diverse countries and on a close, critical analysis of 
possible options for presentation to the United Nations. 
My Government's plan is to seek the support of fellow members of the 
South Pacific Forum and other regional groups to which we belong or with 
which, like the Association of South-East Asian Nations (ASEAN), we have close 
and cordial relations, to raise the proposal for consideration by members of 
the Group of 77 and the Non-Aligned Movement, and to discuss it on a bilateral 
basis as widely as we can with a view to submitting a resolution to the 
Assembly at its forty-eighth session. We would hope to see a panel appointed 
in time to present a report during the forty-ninth session of the General 
Assembly, and to have it debated in 1995. 
Like many other countries represented in this Assembly, Papua New Guinea 
inherited many of its economic, legal and other arrangements from abroad. Many 
of the practices, policies and laws followed in the monetary sector of our 
national economy were originally devised in different conditions, by different 
people and to serve different objectives. 
We believe that we have not exhausted - or even considered all 
practical policy or legal options for facilitating economic participation by 
our citizens in either national or international affairs. We have not had 
ready and systematic access to experiences elsewhere. 
We do not believe that market forces on their own will necessarily allow 
our people adequate opportunities to participate in and benefit from economic 
development without further change. 
 
Further options need to be identified and further changes will have to be 
made if people seeking to participate in economic development from the 
baseline at which most people in developing countries start are to be able to 
identify, utilize and benefit from the opportunities which are more often in 
theory than in practice available to them. We want to learn what the 
options are. 
My Government will, therefore, be looking to other Members of the United 
Nations for support and ideas to advance our proposal. The result will, we 
hope, be an important, practical guide to options for creating, maintaining, 
diversifying and/or enlarging opportunities for economic participation, with 
particular reference to developing countries. 
My Government has recently found itself being criticized, for the first 
time, before the United Nations Commission on Human Rights in Geneva and the 
Joint Assembly of the African, Caribbean and Pacific signatories of the Lome 
Convention and the European Economic Community over human rights abuses in the 
North Solomons Province of Papua New Guinea. 
It gives me no pleasure to say, even though it is true, that most of the 
abuses, for which parties on all sides of the conflict must accept some 
responsibility, occurred while a previous Government was in office, and that 
my colleagues and I opposed them at the time. As members of the present 
Government, we are now responsible for resolving the situation, whatever its 
causes. We must accept responsibility for what we decide or condone from now 
on. But the situation which gave rise to the criticism to which I have 

referred owes much to economic practices, policies and laws which were devised 
with little or no regard for popular participation, and with even less regard 
for the particular characteristics of the societies in which most of the 
people in the area continue to live. 

It also highlights the need to recognize that processes which might help 
alleviate tensions and reduce conflicts in some parts of the world might not 
have the same effects in others. They might, in fact, only make matters worse. 
For Papua New Guinea, as for many other developing countries which have 
become independent since the Second World War, nation-building remains a 
difficult problem and a pressing concern. The issue for us is not, as it is 
elsewhere, to find ways of managing ethnic and other tensions now that the 
ideological and technological weight of the cold war has been lifted from 
previously subject peoples, but rather to reconcile differences within and 
harness them to a common, national cause. 
Furthermore, my Government has taken the view that dealing with human 
rights on their own is often not to the point. It can, in fact, be irrelevant 
and can even actively contribute to further suffering. 
My Government has, therefore, admitted that wrongs have been committed by 
participants on all sides of the conflict in Papua New Guinea's North Solomons 
Province. It has taken steps to ensure that they cease and are not repeated 
and has invited other Governments and international organizations to help 
redress them by contributing, for example, to the costs of assessing needs, 
planning rehabilitation and restoring services to people who have suffered 
without them. 
My Government believes that Papua New Guineans are best placed to resolve 
the conflict; but we look to others for help in rehabilitating people, 
repairing damage and restoring services. 
My Government intends to be among the concerned participants in the 
second world conference on human rights, scheduled for June 1993. As was done 
at the tenth Summit Conference of the Non-Aligned Movement, we reaffirm the 
universality of basic human rights and fundamental freedoms, which are 

embodied in the Papua New Guinea Constitution. But, like other members of the 
Non-Aligned Movement, we believe that economic and social progress facilitates 
the achievement of such rights and freedoms, which is why I have emphasized 
economic opportunity and participation. For similar reasons we welcome the 
broad scope proposed for the world conference on women in 1995, which focuses 
on action in the context of equality, development and peace. 
As an active participant in the work of the Fourth Committee of the 
General Assembly and the Committee of 24, my Government is a strong supporter 
of the International Decade for the Eradication of Colonialism (1990-2000). 
We therefore look forward to hosting a Pacific regional seminar on 
decolonization in Port Moresby in 1993 in order to help further the plan of 
action for the Decade. 
In our immediate region, we continue to support United Nations 
involvement in the decolonization of New Caledonia and trust that the outcome 
of the forthcoming mid-term review of the implementation of the Matignon 
Accords will lead to further progress towards safeguarding the legitimate 
rights of the Kanaks. 
As far as other developments in the South Pacific are concerned, we 
welcome the French Government's decision to suspend its nuclear-weapon-testing 
programme in French Polynesia. We urge that it be ended for good. 
We look to the Government of the United States of America to honour 
President Bush's promise to limit the use of Johnston Atoll for disposing of 
weapons which were never directed at us while they were active but which now 
threaten our safety, health and economic welfare. 
We seek assurances that the Pacific Ocean will not be used to transport 
plutonium or other hazardous nuclear, chemical or biological materials which 
 
might pollute the seas on which we rely. Promises that every precaution will 
be taken are simply not enough. 
Like the Governments of other South Pacific island countries, we are 
sympathetic to the aspirations of those who favour increased regional economic 
cooperation in Europe and North America. We support efforts to assist former 
communist States in the immense task of economic and social reconstruction 
which lies ahead. But, like the Governments of other developing countries, we 
in the South Pacific are concerned that regional integration and efforts to 
meet needs in other parts of the world should not proceed at the expense of 
the needs of our people. 
We are also concerned that the Uruguay Round of the General Agreement on 
Tariffs and Trade (GATT) be brought to an early conclusion, with due regard 
for the need to secure and expand opportunities for the economic participation 
of developing countries in the international economy. It is, in fact, 
precisely because we believe that opportunities for economic participation 
should be greater and more equitably distributed than they have been that my 
Government has proposed the initiative I have previously outlined. 
My Government supports the active role being taken by the United Nations, 
in difficult circumstances, to ensure peace and to bring about a return to 
normalcy in Cambodia. We also support efforts to secure peace in Bosnia and 
Herzegovina and to facilitate relief efforts in Somalia. We are heartened by 
what we have heard from the Governments of Israel and neighbouring States 
concerning the prospects for a negotiated settlement of outstanding sources of 
conflict in the Middle East. 
We are cautiously hopeful about the prospects for a democratic, 
non-racial South Africa. But, as the situation now stands, my Government 

believes that it should maintain existing bans on all dealings with South 
Africa, continue to monitor developments there closely and consider relaxing 
those bans only as further progress occurs in the desired direction and in 
close consultation with African States. 
Like our predecessors, my Government supports efforts to limit the 
production and sale of arms. We believe that unwanted foreign military forces 
should be removed from countries which do not pose a threat to their 
neighbours or to international law. 
However, coming as I do from a developing country, I feel it important to 
repeat that we need to acknowledge the reality, recognized also in the report 
"An Agenda for Peace", that there are non-military threats to peace which are 
perhaps becoming more obvious than ever before. My Government agrees with the 
observation made in the report that there is a need to strengthen arrangements 
to identify, monitor, synthesize information about and act collectively to 
avert, reduce and limit such threats, with sensitivity to local circumstances, 
including the interests of well-intentioned States, and with full regard for 
international law. 
I cannot help noticing not only how the membership and the agenda of the 
General Assembly have changed in recent years but also how the content, tone 
and frankness with regard to domestic difficulties, and even the length of 
contributions to the general debate, have changed, and generally for the 
better. 
 
As head of my country's delegation, I have had the privilege of listening 
to delegations from newly admitted Member States make use of the opportunity 
to participate in the General Assembly on their own account for the first 
time. I trust that other Governments will see fit to support my proposal for 
a United Nations-sponsored initiative to prepare and discuss a detailed report 
on how best to go about the task complementary to securing increased 
opportunities for political participation of securing increased 
opportunities for economic participation, with particular reference to needs 
in and of developing countries. Opportunity and participation are the keys to 
political development, security and peace. They are also the keys to economic 
development and justice, including equity between, and within, the northern 
and southern parts of the globe. 
